Exhibit 10.2 

 

PROMISSORY NOTE 

 

Effective Date: January 21, 2020     Borrower: CPF GP 2019-1 LLC D/B/A SG
Residential     Borrower’s Mailing Address: 2247 Central Drive   Bedford, TX
76021     Lender:

Paul M. Galvin

    Place for Payment: 195 Montague Street, 14th Floor   Brooklyn Heights, NY
11201     Principal Amount:

$100,000.00

    Annual Interest Rate: Five Percent (5.00%)     Maturity Date: July 31, 2023



 

Annual Interest Rate on Matured, Unpaid Amounts: The lesser of: (i) Eighteen
Percent (18%) and (ii) the maximum legal rate allowed by law.

 

Terms of Payment (principal and interest): All accrued and unpaid interest and
the unpaid Principal Amount shall be due and payable in full on earlier of the
Maturity Date or upon the liquidation, redemption sale or issuance of a dividend
upon the Security.

 

Security for Payment: All of SG Residential’s LLC interests in CPF MF 2019-1 LLC
(the “LLC”) and shall be payable upon their redemption or the liquidation of the
LLC or distributions from the LLC pursuant to the sale or refinance of its
underlying real estate holdings.



 

Promise to Pay

 

Borrower promises to pay (a) to the order of Lender the Principal Amount and (b)
to the order of SG Blocks, Inc., as the Borrower’s designee, interest on the
Principal Amount at the Annual Interest Rate. This note (this “Note”) is payable
at the Place for Payment and according to the Terms of Payment. All unpaid
amounts are due by the Maturity Date. If any amount is not paid either when due
under the Terms of Payment or on acceleration of maturity, Borrower promises to
pay any unpaid amounts plus interest from the date the payment was due to the
date of payment at the Annual Interest Rate on Matured, Unpaid Amounts.

 



 

 

 

Defaults and Remedies

 

If Borrower defaults in the payment of this Note or in the performance of any
obligation in any instrument securing or collateral to this Note, Lender may
declare the unpaid principal balance, earned interest, and any other amounts
owed on the note immediately due. Notwithstanding any other provision of this
Note, in the event of a default, before exercising any of Lender’s remedies
under this Note, Lender will first give Borrower written notice of default and
Borrower will have ten (10) days after notice is given in which to cure the
default. If the default is not cured ten (10) days after notice, Borrower and
each surety, endorser, and guarantor waive all demand for payment, presentation
for payment, notice of intention to accelerate maturity, notice of acceleration
of maturity, protest, notice of protest, rights under sections 51.003, 51.004,
and 51.005 of the Texas Property Code and rights under section 17.001 and
chapter 43 of the Texas Civil Practice and Remedies Code and rule 31 of the
Texas Rules of Civil Procedure, to the extent permitted by law.

 

Origination Fees and Attorney’s Fees

 

Borrower also promises to pay reasonable attorney’s fees and court and other
costs if an attorney is retained to collect or enforce the note. The attorney’s
fees and court and other costs if an attorney is retained to collect or enforce
the note will bear interest from the date of advance at the Annual Interest Rate
on Matured, Unpaid Amounts. Borrower will pay Lender these expenses and interest
on demand at the Place for Payment. These expenses and interest will become part
of the debt evidenced by the note and will be secured by any security for
payment.

 

Prepayment: This Note may be prepaid in full or in part without the prior
written consent of Lender at any time and shall promptly be prepaid pursuant to
any liquidation of the Security as defined herein.

 

Usury Savings

 

Interest on the debt evidenced by this Note will not exceed the maximum rate or
amount of nonusurious interest that may be contracted for, taken, reserved,
charged, or received under law. Any interest in excess of that maximum amount
will be credited on the Principal Amount or, if the Principal Amount has been
paid, refunded. On any acceleration or required or permitted prepayment, any
excess interest will be canceled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. This
provision overrides any conflicting provisions in this Note and all other
instruments concerning the debt.

 

Other Clauses

 

Borrower is responsible for all obligations represented by this Note.

 

When the context requires, singular nouns and pronouns include the plural.

 

If any installment becomes overdue for more than ten (10) days, at Lender’s
option a late payment charge of $150.00 may be charged in order to defray the
expense of handling the delinquent payment.

 

A default exists under this Note if: (1) (a) Borrower or (b) any other person
liable on any part of this Note or who grants a lien or security interest on
property as security for any part of this Note (an “Other Obligated Party”)
fails to timely pay or perform any obligation or covenant in any written
agreement between Lender and Borrower or any Other Obligated Party; (2) any
representation in this Note or in any other written agreement between Lender and
Borrower or any Other Obligated Party is materially false when made; (3) a
receiver is appointed for Borrower, any Other Obligated Party, or any property
on which a lien or security interest is created as security (the “Collateral
Security”) for any part of this Note; (4) any Collateral Security is assigned
for the benefit of creditors; (5) a bankruptcy or insolvency proceeding is
commenced by Borrower, a partnership of which Borrower is a general partner, or
an Other Obligated Party; (6) (a) a bankruptcy or insolvency proceeding is
commenced against Borrower, a partnership of which Borrower is a general
partner, or an Other Obligated Party and (b) the proceeding continues without
dismissal for sixty days, the party against whom the proceeding is commenced
admits the material allegations of the petition against it, or an order for
relief is entered; (7) any of the following parties is terminated, begins to
wind up its affairs, is authorized to terminate or wind up its affairs by its
governing body or persons, or any event occurs or condition exists that permits
the termination or winding up of the affairs of any of the following parties:
Borrower, a partnership of which Borrower is a general partner, or an Other
Obligated Party; or (8) any Collateral Security is impaired by loss, theft,
damage, levy and execution, issuance of an official writ or order of seizure, or
destruction, unless it is promptly replaced with collateral security of like
kind and quality or restored to its former condition.

 



-2-

 

 

This Note will be construed under the laws of the State of Texas, without regard
to choice-of-law rules of any jurisdiction.

 

Borrower warrants and represents to Lender, and to all other owners and holders
of any indebtedness evidenced hereby, that: (a) the loan evidenced by this Note
is for business, commercial, investment or similar purposes and not primarily
for personal, family, household or agricultural use; (b) Borrower is not in
default with respect to any order, writ, injunction, decree or demand of any
court or any governmental authority; (c) the consummation of the transactions
contemplated by and the performance of the loan documents will not violate or
contravene any provision of any instrument creating or governing the business
operations of the Borrower and will not result in a breach of, or constitute a
default under, any mortgage, deed of trust, lease, bank loan or credit agreement
or other contract or instrument to which the Borrower is a party or by which the
Property or the Borrower may be bound or affected; (d) Borrower is duly
organized and validly existing under the laws of the State of Texas and its
principal place of business is in the State of Texas; and (e) as of the date of
this Note, and after giving effect to the obligations evidenced hereby, (i)
Borrower is and will be solvent, (ii) the fair saleable value of Borrower’s
assets exceeds and will continue to exceed its liabilities (both fixed and
contingent), (iii) Borrower is and will continue to be able to pay its debts as
they mature, and (iv) Borrower has and will continue to have sufficient capital
to carry on its business and all businesses in which it is about to engage.

 

It is expressly agreed that time is of the essence with respect to this Note and
the obligations contained herein. 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]

 



-3-

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date and
year first above written.

 

BORROWER:       CPF GP 2019-1 LLC  

 

By: /s/ Greg Jacobson   Name:   Greg Jacobson   Title: Manager

 



THE STATE OF TEXAS § § COUNTY OF TRAVIS §



 

This instrument was acknowledged before me on the 21st day of January, 2020 by
GREG JACOBSON, a Texas resident.

 

    Notary Public, State of Texas

 

LENDER:      

Paul M. Galvin

 

 



/s/ Paul M. Galvin   Paul M. Galvin  



 



THE STATE OF NEW YORK § § NEW YORK COUNTY §

 

This instrument was acknowledged before me on the __st day of January, 2020 by
Paul M. Galvin a New York resident.

 



    Notary Public, State of New York



 

 

-4-



 

